I base my concurrance on the following reasons: The parkways are part of the public streets, designed for the use of the public whether the fee thereof is in the city or in the abutting owner with an easement in the public, and are under the control of the city commission. Any use of these parkways for private purposes is subject to revocation. In this case the license to use them itself contained a condition that such license could be revoked at any time whenever the City Commissioners "deem it to be to the best interests of the City." The express reservation to revoke is not dependent on a showing that it is to the best interests of the city, but on the fact that the City Commissioners deem it to be to the best interests of the city. There is *Page 530 
nothing to show that such judgment of the city was not in good faith, nor is there in this case any question of discrimination between two licensees situated alike. The discrimination is between classes who are differently situated. A classification is always legitimate where there is a reasonable basis for the classification provided all persons in the class are similarly situated. See State v. Mason, 94 Utah 501, 78 P.2d 920, 117 A.L.R. 330. I see no reason why licenses granted on terms reserving a right of revocation may not be revoked at any time the Commissioners deem or believe it to be for the best interests of the city, giving a reasonable time to remove the signs. There is no showing that the licensees have not had a reasonable time to remove the signs.
For the above reasons, I concur. I deem it unnecessary to agree to any of the other propositions set out or statements contained in the main opinion. I confine myself to the reasons stated above.
LATIMER, J., concurs with the views expressed in the opinion of WOLFE, J. *Page 531